           Case 2:19-cv-00818-GMN-NJK Document 19 Filed 08/17/21 Page 1 of 1




 1
 2
 3
 4
 5                               UNITED STATES DISTRICT COURT
 6                                       DISTRICT OF NEVADA
 7
     SERENITY WELLNESS CENTER, LLC, et
 8   al.,                                                     Case No. 2:19-cv-00818-GMN-NJK
 9           Plaintiff(s),                                                  Order
10   v.
11   CITY OF LAS VEGAS, NEVADA,
12           Defendant(s).
13          On February 14, 2020, this case was stayed pending proceedings in In re: D.O.T.
14 Litigation. Docket No. 16. On May 15, 2020, the parties filed a joint status report that the D.O.T.
15 proceedings were continuing. Docket No. 18. No further status reports have been filed.
16          The parties are hereby ORDERED to file a joint status report by August 31, 2021, and
17 every 90 days thereafter until the stay in this case is lifted.
18          IT IS SO ORDERED.
19          Dated: August 17, 2021
20                                                                   ______________________________
                                                                     Nancy J. Koppe
21                                                                   United States Magistrate Judge
22
23
24
25
26
27
28

                                                       1
